       Case 2:20-cv-00450-SM-KWR Document 45 Filed 12/22/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    DR. OCHEOWELLE OKEKE,                                                       CIVIL ACTION
         Plaintiff

    VERSUS                                                                      NO. 20-450

    ADMINISTRATORS OF THE TULANE                                                SECTION: “E”
    EDUCATIONAL FUND AND DR. JEFFREY WIESE,
        Defendant


                                                 ORDER

        On December 1, 2020, Defendant The Administrators of the Tulane Educational

Fund (“Tulane”) filed an exhibit list1 and Plaintiff filed a joint witness and exhibit list.2

The exhibit lists are deficient.3

        Pursuant to the Court’s Scheduling Order,4 all exhibits in the exhibit lists must be

described particularly and must be Bates numbered. Discovery responses and deposition

transcripts are not exhibits, and exhibits attached to depositions must be listed separately.

        Plaintiff must amend her exhibit list. Discovery responses are not admissible as

exhibits.5 It is insufficient to list “[a]ny and all documents upon which any expert in this

matter may rely.” Any exhibits to depositions must be listed separately as exhibits. All

exhibits must be Bates numbered.

        Defendant Tulane must amend its exhibit list to include Bates numbers.6 Exhibits

to depositions must be listed separately as exhibits.7



1 R. Doc. 34. Plaintiff’s witness list complies with the Court’s Scheduling Order. R. Doc. 35.
2 R. Doc. 37.
3 Defendant Dr. Jeffrey Wiese also filed a joint witness and exhibit list (R. Doc. 36), but he was dismissed

as a party on December 18, 2020. R. Doc. 40.
4 R. Doc. 17 at 2.
5 R. Doc. 37 at Exhibit List ¶¶ 1-4, 6, and 9.
6 R. Doc. 34 at ¶¶ 1-4.
7 Id. at ¶ 21.


                                                      1
       Case 2:20-cv-00450-SM-KWR Document 45 Filed 12/22/20 Page 2 of 2




       Accordingly;

       IT IS ORDERED that the parties file amended exhibit lists incorporating the

requirements described above by no later than Monday, January 4, 2021, at 5:00

p.m.

       New Orleans, Louisiana on this 22nd day of December, 2020.



                                      ________________________________
                                                SUSIE MORGAN
                                        UNITED STATES DISTRICT JUDGE




                                        2
